,.   .
         1
         2
                                                                         18 DEC - 7 P', 3: 02
         3
                                                                                       ,:,,
         4
         5
         6
         7
         8                           UNITED STATES DISTRICT COURT
         9                          SOUTHERN DISTRICT OF CALIFORNIA
     10
     11      In the Matter of PROWLER,                      Case No.: 18cv2594-WQH-WVG
             INC., as owner, ofthe 1964
     12
             Custom Sportfisher vessel                      ORDER RESTRAINING ALL SUITS,
     13      Prowler, for Exoneration from or               DIRECTING MONITION TO ISSUE
             Limitation of Liability                        AND PUBLICATION OF NOTICE
     14
     15
     16
     17            A Complaint has been filed in the by Plaintiff-in-Limitation, as owner of the 1964
     18      Custom Sportfisher vessel known as the PROWLER (Vessel), for exoneration from, or
     19      limitation of, liability, pursuant to the Limitation of Liability Act, 46 U.S.C. § 30501 et
     20      seq., and Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims,
     21      with respect to any and all injuries, losses, damages, or claims arising out of, resulting
     22      from, or in any manner connected with, the collision with the 332 foot mega yacht
     23      ATTESSA IV on or about October 26, 2018 at 7:20 p.m., approximately nine miles
     24      offshore of Imperial Beach, California near the Maritime Boundary Line of the United
     25      States of America and Mexico, as set forth and alleged in the Complaint. (ECF No. 1).
     26            Plaintiff-in-Limitation has filed an ex parte application, moving for an injunction
     27      halting all related proceedings against Plaintiff-in-Limitation, and moving for an order to
     28


                                                                                       18cv2594-WQH-WVG
                                                                                                  ,     ,



 1 issue a notice admonishing persons whose claims the Complaint seeks to limit. (ECF No.
 2
   2.)
 3         Plaintiff-in-Limitation has submitted a Declaration by Amanda Hoffman, Marine
 4   Claim Specialist for the Vessel's insurer, stating the salvage value will not exceed $10,000.
 5   (ECF No. 2-1). Plaintiff-in-Limitation has submitted an Ad Interim Stipulation for Value
 6   Letter of Undertaking as security for the Vessel, in the amount of $10,000. (ECF No. 2-
 7   2). Rather than depositing a sum equal to the Prowler's value with the Court, Plaintiff-in-
 8   Limitation stipulated the willingness to pay up to $10,000 for any liability in this action,
 9   with whatever cost, interest, and other sums the Court finds necessary to carry out the
1O statute. The Supreme Court has approved the use of this kind of security in limitation
11 actions. Hartford Acc. & Indem. Co. of Hartford v. S. Pac. Co., 273 U.S. 207, 218-19
12 (1927) ("Whenever a stipulation is taken in an admiralty suit, for the property subjected to
13   legal process and condemnation, the stipulation is deemed a mere substitute for the thing
14   itself, and the stipulators liable to the exercise of all those authorities on the part of the
15   court, which it could properly exercise, ifthe thing itself were still in its custody." (quoting
16   The Palmyra, 25 U.S. (12 Wheat.) 1, 10 (1827))).
17         It appears that claims have been made, or will be made against Plaintiff-in-
18   Limitation for losses or damages arising out of, or in some manner connected with the
19   matters set forth in the Complaint.
20         Plaintiff-in-Limitation will now deposit with this Court, for the benefit of the
21   claimants, the sum of Five Hundred Dollars ($500.00) as security for court costs under
22   Local Civil Rule F.l.
23         Plaintiff-in-Limitation has complied with Supplemental Admiralty Rule F(l)
24   requiring posting security for the vessel and any pending freight. This ruling is without
25   prejudice to the due appraisal of Plaintiff-in-Limitation's interest in the Vessel and pending
26   freight, and any claimant's demand the deposit or security be increased in accordance with
27   Supplemental Admiralty Rule F(7).         Pursuant to Rule F(7), any claimants who may
28   properly become a party hereto may contest the amount or value of Plaintiff-in-

                                                    2
                                                                                   l 8cv2594-WQH-WVG
•


    1
        Limitation's interest in the subject vessel, and its pending freight, and may move the Court
    2   for due appraisal of said interest and may apply to have the amount of said stipulation
    3   increased or diminished as the case may be.
    4          The Court, on the motion of Plaintiff-in-Limitation, now issues the following
    5   Orders:
    6          I.    Pursuant to Rule F(3) of the Supplemental Rules for Certain Admiralty and
    7   Maritime Claims, except as filed in this proceeding, the commencement or prosecution of
    8   any and all suits, actions or legal proceedings of any nature and description, presently
    9   ongoing or to be filed in the future, against Plaintiff-in-Limitation or the Prowler as a result
10      of the collision described in the Complaint is enjoined and said proceedings are to be stayed
11      and restrained until the hearing and determination of this proceeding;
12            2.     Pursuant to Rule F(4) of the Supplemental Rules for Certain Admiralty and
13      Maritime Claims, a monition shall issue out of and under seal of this Court. All persons
14      and entities asserting any claim against Plaintiff-in-Limitation or the Prowler for any loss,
15      damage or injury arising out of, resulting from, or in any manner connected with the matters
16      set forth in the Complaint are admonished to appear and file their respective claims and
17      answer the allegations of the Complaint with the Clerk of this Court at the United States
18      Courthouse located at 333 West Broadway, San Diego, California 92101 in writing, and to
19      serve a copy thereof on the attorneys for Plaintiff-in-Limitation, on or before January 14,
20      2019 or be deemed in contumacy and default, and that when all proceedings have been
21      completed, if it shall appear that the Plaintiff-in-Limitation are not liable for any such loss
22      or damage, it may be finally so decreed by this Court;
23            3.     Plaintiff-in-Limitation shall publish a notice once a week for four (4)
24      successive weeks prior to the date affixed for the filing of claims, in The San Diego Union-
25      Tribune, a newspaper of general circulation printed and published in the County of San
26      Diego, California, substantially in the form set forth below:
27
28

                                                       3
                                                                                     18cv2594-WQH-WVG
                                                                                                   •


      1         Notice to Interested Parties: Plaintiff-in-Limitation PROWLER, INC.
                (Plaintiff-in-Limitation), as owner of the 1964 Custom Sportfisher vessel
      2
                PROWLER (Vessel), an approximately 57 foot vessel, filed a Complaint
      3         pursuant to the Limitation of Liability Act, 46 U.S.C., section 30501, et
                seq., claiming the right to exoneration from and/or limitation ofliability for
      4
                all claims against it for injury, death, or other damage resulting from the
      5         collision involving the Vessel and the 332 foot mega yacht ATTESSA IV
                on or about October 26, 2018 at 7:20 p.m., approximately nine miles
      6
                offshore of Imperial Beach, California near the Maritime Boundary Line of
      7         the United States of America and Mexico.
      8
                Any person or legal entity who has or may have such a claim must, on or
      9         before January 14, 2019, file the claim with the Clerk of the U.S. District
                Court, Southern District of California, under the title of "In the Matter of
     10
                PROWLER, INC., et al" and and Case Number 18cv2594-WQH-WVG.
     11         Any such claim must comply with the requirements of Rule F of the
                Supplemental Rules for Admiralty or Maritime Claims of the Federal Rules
     12
                of Civil Procedure. A copy must also be served on or mailed to counsel of
1'   13         Plaintiff-in-Limitation, G. Geoffrey Robb, Esq., Gibson Robb & Lindh
                LLP, 201 Mission Street, Suite 2700, San Francisco, CA 94105.
     14
     15         Any claimant who desires to contest Plaintiff-in-Limitation's right to
                exoneration from and/or limitation ofliability shall file and serve an answer
     16
                to the Complaint in the above-referenced matter on or before January 28,
     17         2019, unless such answer is included in the claim. This notice is published
                pursuant to the order of said Court, Honorable William Q. Hayes, dated
     18
                December 6, 2018, and Rule F(4) of the Supplemental Rules for Admiralty
     19         or Maritime Claims.
     20
                4.    Plaintiff-in-Limitation, pursuant to Rule F( 4) of the Supplemental Rules for
     21
          Certain Admiralty and Maritime Claims, shall no later than the date of the second
     22
          publication mail a copy of the Complaint and this Order to every person and entity known
     23
          to have asserted a claim against Plaintiff-in-Limitation or the Prowler, arising out of,
     24
          resulting from, or in any manner connected with the Complaint in this action and in those
     25
          cases where the person or entity making the claim is known to have an attorney, the
     26
          Complaint shall be mailed to such attorney;
     27
     28

                                                        4
                                                                                     l 8cv2594-WQH-WVG
•   •

        1                   The publication and mailing described herein shall constitute due notice to all
                   5.
        2   persons asserting claims arising out of or in any way relating to that which the Complaint
        3   herein seeks exoneration from, or limitation of, liability;
        4          6.       Service of this Order as a restraining order may be accomplished by mailing
        5   a copy of this executed Order to the persons to be restrained, or their attorneys acting on
        6   their behalf.
        7

        8         IT IS SO ORDERED.
        9
    10      DATED:
                                                            WILLIAM Q. HAY
    11
                                                            United States District Judge
    12

    13
    14
    15
    16
    17
    18
    19
    20
    21

    22
    23
    24
    25
    26
    27
    28

                                                            5
                                                                                           18cv2594-WQH-WVG
